SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2013 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX This report on Form 6-K is incorporated by reference in the Registration Statement on Form F-3 of Petróleo Brasileiro Petrobras (No. 333-163665). PETRÓLEO BRASILEIRO S.A. - PETROBRAS Public Company Material Fact Restructuring of PETROBRAS’ Petrochemical Portfolio Rio de Janeiro, June 14, 2013 – Petróleo Brasileiro S.A. – Petrobras (“ Company ”), in compliance with the provision in CVM Instruction No. 358, of January 3, 2002, announces that today its Board of Directors approved the restructuring of its petrochemical portfolio, and the subsequent merger of its wholly-owned subsidiaries Comperj Participações S.A., Comperj Estirênicos S.A., Comperj MEG S.A. and Comperj Poliolefinas S.A. The referred to corporate transactions will be submitted to a vote by shareholders in a Special Meeting of Shareholders to be convened in due time. The merger of Comperj Participações S.A., Comperj Estirênicos S.A., Comperj MEG S.A. and Comperj Poliolefinas S.A by Petrobras is primarily designed to streamline the company’s corporate structure and restructure its petrochemical portfolio, since the transaction will lead to the consolidation of the petrochemical assets held by PETROBRAS and invested in Comperj Participações S.A., Comperj Estirênicos S.A., Comperj MEG S.A. and Comperj Poliolefinas S.A, resulting in lower management costs, improved streamlining and alignment of business decisions, rationalization of the company’s activities and simplification of procedures that reallocate investment resources. Since it involves the merger of its wholly-owned subsidiaries, Petrobras’ capital will not increase and no new shares will be issued. The shares representing the capital of Comperj Participações S.A., Comperj Estirênicos S.A., Comperj MEG S.A. and Comperj Poliolefinas S.A will be dissolved, and Petrobras will proceed with the necessary accounting records. Furthermore, PETROBRAS announces that it will deliberate the merger of Comperj Participações S.A., Comperj Estirênicos S.A., Comperj MEG S.A. and Comperj Poliolefinas S.A before the Special Meeting of Shareholders, Companhia de Desenvolvimento de Plantas de Utilidades , a company for the development of utilities plants, will merge into Comperj Participações S.A., whose capital will increase. Petrobras will keep its shareholders and the market as a whole properly updated on the latest developments regarding the merger. Rio de Janeiro, June 14th, 2013 Almir Guilherme Barbassa CFO and Investor Relations Officer Petróleo Brasileiro S.A. – Petrobras SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 14, 2013 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
